Case 1:14-cv-00954-RGA Document 1186 Filed 07/31/20 Page 1 of 6 PageID #: 73440




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



     TQ DELTA, LLC,

                               Plaintiff;
                 v.
                                                          Civil Action No. 14-954-RGA
     ADTRAN, INC.,

                               Defendant.




     ADTRAN, INC.,

                               Plaintiff;
                 v.
                                                          Civil Action No. 15-121-RGA
     TQ DELTA, LLC,


                               Defendant.




                                  MEMORANDUM ORDER

          Before me is Defendant Adtran Inc.’s Motion to Strike Reply Expert Opinions Based on

 the Doctrine of Equivalents (D.I. 962) and Plaintiff TQ Delta LLC’s Motion to Strike

 Undisclosed Expert Opinions from the Declaration of Dr. George Zimmerman (D.I. 1018). 1 I




 1
  All docket entry numbers refer to No. 14-954-RGA. Accordingly, Adtran’s corresponding
 motion in No. 15-121-RGA, D.I. 959, is granted, and TQ Delta’s corresponding motion, D.I.
 1014, is dismissed as moot.
                                               1
Case 1:14-cv-00954-RGA Document 1186 Filed 07/31/20 Page 2 of 6 PageID #: 73441




 have reviewed the briefing. (D.I. 964, 988, 1001; D.I. 1019, 1035, 1053). Defendant’s motion is

 granted, and Plaintiff’s motion is dismissed as moot.

 I.      BACKGROUND

         TQ Delta filed this lawsuit on July 17, 2014, alleging that Adtran infringed its patents

 related to Digital Subscriber Line (DSL) technology. (D.I. 1). I bifurcated the case into separate

 trials for each patent family. (D.I. 369). These motions are about the Family 4 patents, which

 disclose methods for scrambling the phase characteristics of signals.

         Plaintiff’s final infringement contentions were due on June 30, 2018. (D.I. 369 ¶ 7). The

 Scheduling Order required Plaintiff to seek “leave . . . for good cause” to supplement those

 contentions. (Id.). Fact discovery closed on October 1, 2018. (Id. ¶ 2). Plaintiff’s opening expert

 reports on infringement were due on November 20, 2019, Defendant’s rebuttal report was due on

 December 20, 2019, and Plaintiff’s reply reports were due on January 29, 2020. (D.I. 922; D.I.

 936). In his reply report, Dr. Vijay Madisetti, Plaintiff’s expert, argued for the first time that

 Defendant’s products meet certain claim elements under a doctrine of equivalents (DOE) theory.

 (D.I. 959-11, Ex. J ¶¶ 35-40, 73).

 II.     LEGAL STANDARDS

         The Federal Rules of Civil Procedure require an expert witness to provide a written report

 containing “a complete statement of all opinions the witness will express and the basis and

 reasons for them.” Fed. R. Civ. P. 26(a)(2)(B)(i). If a party fails to provide this information, “the

 party is not allowed to use that information . . . to supply evidence on a motion, at a hearing, or at

 trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).




                                                    2
Case 1:14-cv-00954-RGA Document 1186 Filed 07/31/20 Page 3 of 6 PageID #: 73442




         To determine whether a failure to disclose was harmless, courts in the Third Circuit

 consider the Pennypack factors: (1) the prejudice or surprise to the party against whom the

 evidence is offered; (2) the possibility of curing the prejudice; (3) the potential disruption of an

 orderly and efficient trial; ( 4) the presence of bad faith or willfulness in failing to disclose the

 evidence; and (5) the importance of the information withheld. Konstantopoulos v. Westvaco

 Corp., 112 F.3d 710, 719 (3d Cir. 1997) (citing Meyers v. Pennypack Woods Home Ownership

 Ass’n, 559 F.2d 894, 904-05 (3d Cir. 1977)).

 III.    DISCUSSION

         A. Dr. Madisetti’s DOE Opinions

         Defendant seeks to exclude Dr. Madisetti’s DOE opinions as untimely. Plaintiff responds

 that the opinions “were properly raised in good faith to address Adtran’s ever-shifting non-

 infringement theories and claim interpretations.” (D.I. 988 at 2). For example, in its non-

 infringement contentions, Defendant initially argued that, in the accused products, a “sign change

 is performed on a constellation point based on a two bit pseudo random number.” (D.I. 987-4,

 Ex. 4 at 3). By contrast, Defendant’s expert, Dr. George Zimmerman, concluded in his report, “In

 this portion of the source code, the constellation point is not transformed via sign change,” and

 that instead, “the data bits themselves are transformed.” (D.I. 959, Ex. K ¶ 156).

         Plaintiff, however, did not include a DOE argument in its infringement contentions,

 which were due before Defendant’s non-infringement contentions. (See, e.g., D.I. 965-1, Ex. 3).

 Plaintiff cannot point to Defendant’s later filings to justify the absence of a DOE theory in its

 own infringement contentions. The Scheduling Order required Plaintiff to seek leave and show

 good cause to supplement its contentions. (D.I. 369 ¶ 7). The Federal Circuit has held that even if


                                                    3
Case 1:14-cv-00954-RGA Document 1186 Filed 07/31/20 Page 4 of 6 PageID #: 73443




 a scheduling order is silent on the required contents of infringement contentions, that “does not

 mean that [the plaintiff] can choose to disclose nothing about its doctrine of equivalents theory.”

 Teashot LLC v. Green Mountain Coffee Roasters, Inc., 595 F. App’x 983, 987 (Fed. Cir. 2015). I

 therefore conclude that Plaintiff’s DOE opinions for Family 4 were not disclosed in a timely

 manner.

        I turn to the Pennypack factors to determine whether the untimely disclosure was

 nevertheless harmless. At the outset, it is worth noting that in “sophisticated, complex litigation

 involving parties represented by competent counsel,” courts have “been less indulgent” in

 applying the Pennypack factors and “more willing to exclude evidence without a strict showing

 that each of the Pennypack factors has been satisfied.” Bridgestone Sports Co. v. Acushnet Co.,

 2007 WL 521894, at *4 (D. Del. Feb. 15, 2007). There can be little doubt that this sprawling

 litigation, which has already lasted the better part of a decade, is “sophisticated [and] complex”

 or that these parties are represented by “competent counsel.”

        The first Pennypack factor is the prejudice or surprise to the party against whom the

 evidence is offered. As one court observed, a belated attempt to introduce a DOE theory of

 infringement is “not a mere correction of information, but instead, creates a new ballgame.”

 Hochstein v. Microsoft Corp., 2009 WL 2498481, at *6 (E.D. Mich. Aug. 17, 2009). Defendant

 would need to present new defenses for the asserted DOE theories—defenses that Defendant did

 not prepare for during discovery. I therefore find the first factor favors exclusion.

           The second and third factors also favor exclusion. Although the COVID-19 pandemic

 has already disrupted plans for an “orderly and efficient trial,” re-opening discovery to give

 Defendant an opportunity to cure the prejudice would only disrupt the schedule further.


                                                   4
Case 1:14-cv-00954-RGA Document 1186 Filed 07/31/20 Page 5 of 6 PageID #: 73444




         For the fourth factor, I do not believe that Plaintiff acted in “bad faith” like a party that

 intentionally suppresses evidence. Plaintiff, however, did know it had an obligation to disclose its

 DOE theories earlier, as evidenced by the fact that Plaintiff included DOE opinions in its

 infringement contentions for other patent families in this litigation. (See D.I. 965-1, Ex. 6 at 18).

 In that sense, the omission of DOE theories for this family was a “willful” decision. This factor

 is, at best for Plaintiff, neutral.

         Finally, I do not find that the DOE opinions are so important to Plaintiff’s case that they

 should be admitted despite the prejudice to Defendant. As Plaintiff acknowledged in its own brief

 on this motion, Dr. Madisetti merely “repeated his opinion from his Opening Report, albeit using

 the linguistic framework of the function-way-result test,” and his DOE opinion “was not

 materially different from what [he] stated in his opening report.” (D.I. 988 at 11). Plaintiff can

 still rely on that opening report at trial. Plaintiff just cannot raise the entirely new argument that

 the products infringe under a DOE theory.

         Thus, I conclude that under the Pennypack factors, the belated disclosure of Dr.

 Madisetti’s DOE opinions was not “harmless,” and the opinions should be excluded.

         B. Dr. Zimmerman’s Declaration

         Plaintiff seeks to strike Paragraphs 11, 16, and 17 of Dr. Zimmerman’s declaration (D.I.

 969) as untimely and unreliable. Paragraphs 16 and 17 address Dr. Madisetti’s DOE opinions,

 and since those opinions are now excluded, the motion to strike the paragraphs is moot. In

 Paragraph 11, Dr. Zimmerman writes:

         In Exhibit B, I explained the operation of the source code on which TQ Delta’s
         experts Drs. Almeroth and Madisetti rely regarding the transmission of certain
         SOC messages. Ex. B. ¶¶ 83-107. As I explained, the source code operates by
         scrambling the data bits of the relevant initialization message and then passing

                                                    5
Case 1:14-cv-00954-RGA Document 1186 Filed 07/31/20 Page 6 of 6 PageID #: 73445




           those scrambled data bits to the constellation encoder function. The constellation
           encoder function then generates QAM symbols or constellation points based on
           those scrambled data bits.

 (D.I. 969 ¶ 11).

           Exhibit B is a copy of Dr. Zimmerman’s expert report on non-infringement. Plaintiff

 claims that, contrary to this paragraph, “Dr. Zimmerman has never previously characterized the

 operation of the source code as a bit scrambler.” (D.I. 1019 at 3). Plaintiff argues this is a new

 opinion that violates the expert disclosure rules and fails to meet the standards for expert

 testimony under Fed. R. Evid. 702 and Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579

 (1993).

           Defendant counters that this paragraph is not an “expert report nor [is it] testimony to be

 presented to a jury.” (D.I. 1035 at 1). Rather, Defendant offered the declaration in support of its

 own motion to strike Dr. Madisetti’s DOE opinions. Given this representation, which essentially

 concedes the disclosure has no further relevance to the Family 4 patents, I will dismiss as moot

 Plaintiff’s motion to strike.

 IV.       CONCLUSION

           For these reasons, Defendant’s motion to strike (D.I. 962) is GRANTED, and Plaintiff’s

 motion to strike (D.I. 1018) is DISMISSED as moot.



                                                         Entered this 31st day of July, 2020.



                                                         __/s/ Richard G. Andrews___
                                                         United States District Judge


                                                    6
